Per Curiam:

The writ of error is dismissed on the authority of § 237 (a) of the Judicial Code, as ¿mended by the act of February 13, 1925 (43 Stat. 936, 937), because the judgment sought to be reviewed is not final within the meaning of this section, however it may be regarded in state procedure; Grays Harbor Logging Co. v. Coates Fordney Logging Co., 243 U. S. 251; Washington ex rel. McPherson *576Bros. Co. v. Superior Court, 274 U. S. 726; Washington ex rel. Terry v. Superior Court, 276 U. S. 626.
Mr. Joseph D. Sullivan for plaintiffs in error.
Messrs. F. G. Dorety, Frank. T. Post, Edwin C. Matthias, Charles S. Albert, and Thomas Balmer for defendants in error.